Citation Nr: 0025525	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-29 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with emergency room 
treatment rendered at Jackson Hospital on November 2, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
(VA) Medical Center, Bay Pines, Florida (VAMC).


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
postoperative residuals of a spontaneous pneumothorax, with 
emphysema and cysts, rated 30 percent disabling.

2.  The veteran received emergency room treatment at Jackson 
Hospital on November 2, 1995 for chest pain, which ruled out 
a myocardial infarction.  The diagnoses was acute and chronic 
alcoholism and chronic obstructive pulmonary disease.  

3.  The treatment rendered on November 2, 1995 was not for an 
adjudicated service connected disability, or for any 
nonservice-connected disabilities associated with or held to 
be aggravating a service connected disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding payment or reimbursement of unauthorized 
medical expenses incurred in connection with emergency room 
treatment rendered at Jackson Hospital on November 2, 1995.  
38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (1996).  

Where an appellant does not, at least, allege all three 
elements for payment or reimbursement of unauthorized medical 
expenses, the claim is not well grounded.  Parker v. Brown, 7 
Vet. App. 116 (1994).  

Service connection is currently in effect for the 
postoperative residuals of a spontaneous pneumothorax, with 
emphysema and cysts, rated 30 percent disabling.  

The record shows that the veteran was transported to Jackson 
Hospital by ambulance on November 2, 1995.  The ambulance 
report shows that the veteran had a complaint of chest pain, 
with pressure since that morning.  He stated that he had had 
waxing and waning chest pain over the past two weeks.  He was 
noted to be very intoxicated.  The veteran was treated with 
intravenous nitroglycerin and a heart monitor was applied.  
Oxygen was recommended, but the veteran refused.  The 
ambulance company, who submitted a claim to VA for payment, 
rendered an opinion that there was no VA facility close 
enough as to be considered available.  

The November 2, 1995 Emergency Room report of Jackson 
Hospital shows that the veteran was seen for complaints of 
pressure in his chest.  It was reorted that he had been 
drinking for 3 days.  An examination of the lungs showed 
decreased breath sounds.  There was a history of a right 
lobectomy, Testing, including an EKG study and blood work, 
was negative for signs of a myocardial infarction.  The 
diagnoses were acute and chronic alcoholism and chronic 
obstructive pulmonary disease (COPD).  

In February 1997 the VA Medical Center denied the veteran's 
claim.  At that time it was determined that the for acute 
alcohol dependence, unspecified, a non-service connected 
disability.  

The veteran testified at a hearing at the VAMC in February 
1997.  At that time, he indicated that at the time he was 
transported to the emergency room of Jackson Hospital he had 
chest pain that was very similar to that he had experienced 
at the time of a prior heart attack and that he believed that 
he was involved in a life-threatening emergency.  He also 
objected to the diagnosis of alcoholism rendered by the 
treatment providers at the Jackson Hospital emergency room. 

In order to be entitled to payment or reimbursement of 
unauthorized medical expenses all three criteria previously 
set forth must be met.  The veteran is service connected for 
one disorder, a pulmonary disability.  His rating is 30 
percent. 

The November 2, 1995 Emergency Room report of Jackson 
Hospital shows that the treatment was rendered primarily for 
acute alcoholism and for a possible heart problem, nonservice 
connected disabilities.  The veteran has questioned the 
diagnosis of alcoholism.  However, he has not submitted any 
medical evidence which contradicts this diagnosis.  
Additionally, the report shows no evidence of a medical 
emergency of such a nature that delay would have been 
hazardous to life or health as an EKG was negative for a 
myocardial infarction.  Since the record clearly demonstrates 
that the veteran was not treated for a service-connected 
condition, or that there was a medical emergency the criteria 
have not met for entitlement to reimbursement or payment for 
unauthorized hospital care.


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred in connection with emergency room 
treatment rendered at Jackson Hospital on November 2, 1995 is 
denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

